Case 5:19-cv-01398-SMH-JPM Document 9 Filed 04/23/20 Page 1 of 1 PageID #: 49



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

 ADAM MARTIN,                             CIVIL ACTION NO. 5:19-CV-1398-P
 Petitioner

 VERSUS                                   JUDGE S. MAURICE HICKS, JR.

 WARDEN,                                  MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                   JUDGMENT

      For the reasons contained in the Report and Recommendation of the Magistrate

Judge (ECF No. 8) previously filed herein, noting the absence of objections thereto, and

concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED that the § 2254 Petition (ECF No. 1) is hereby DISMISSED

WITHOUT PREJUDICE to Martin seeking federal habeas review after his conviction

becomes final and he exhausts all federal claims in the Louisiana courts.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this 23rd day of April, 2020.




                                        _____________________________________
                                        S. MAURICE HICKS, JR.
                                        UNITED STATES DISTRICT JUDGE
